MEMORANDUM DECISION
                                                                   FILED
Pursuant to Ind. Appellate Rule 65(D),                        Dec 19 2016, 9:20 am

this Memorandum Decision shall not be                              CLERK
regarded as precedent or cited before any                      Indiana Supreme Court
                                                                  Court of Appeals
                                                                    and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Michael D. Hickingbottom                                Gregory F. Zoeller
New Castle, Indiana                                     Attorney General of Indiana

                                                        James B. Martin
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Michael D. Hickingbottom,                               December 19, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        45A05-1606-CR-1362
        v.                                              Appeal from the Lake Superior
                                                        Court
State of Indiana,                                       The Honorable Clarence D.
Appellee-Plaintiff.                                     Murray, Judge
                                                        Trial Court Cause No.
                                                        45G02-0108-CF-178



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 45A05-1606-CR-1362 | December 19, 2016   Page 1 of 4
                                                 Summary
[1]   Michael Hickingbottom appeals the denial of his motion to correct erroneous

      sentence. We affirm.


                                                     Issue
[2]   Hickingbottom presents two issues for review, which we consolidate and restate

      as whether the trial court abused its discretion by denying his motion to correct

      erroneous sentence.


                                                     Facts
[3]   In October 2004, at his third trial, a jury convicted Hickingbottom of murder.

      Hickingbottom v. State, No. 45A05-0705-PC-243 (Ind. Ct. App. July 11, 2008),

      trans. denied. The trial court sentenced Hickingbottom to sixty years of

      imprisonment. On direct appeal, this court affirmed Hickingbottom’s

      conviction. Id. Hickingbottom then sought post-conviction relief. Id.                      He

      alleged that he received ineffective assistance of trial counsel. Id. Following a

      hearing, the post-conviction court denied Hickingbottom’s petition. Id. On

      appeal, this court affirmed the trial court’s denial of Hickingbottom’s petition.

      Id. In May 2016, Hickingbottom filed a “Motion to Correct Erroneous

      Sentence and Claims of Fundamental Error.” App. p. 18. The trial court

      denied the motion without a hearing on May 11, 2016. Hickingbottom now

      appeals.




      Court of Appeals of Indiana | Memorandum Decision 45A05-1606-CR-1362 | December 19, 2016   Page 2 of 4
                                                  Analysis
[4]   Hickingbottom contends the trial court erred by denying his motion to correct

      erroneous sentence.

              If the convicted person is erroneously sentenced, the mistake
              does not render the sentence void. The sentence shall be
              corrected after written notice is given to the convicted person.
              The convicted person and his counsel must be present when the
              corrected sentence is ordered. A motion to correct sentence must
              be in writing and supported by a memorandum of law
              specifically pointing out the defect in the original sentence.


      Ind. Code § 35-38-1-15. “When we review the court’s decision on a motion to

      correct erroneous sentence, we defer to the trial court’s factual finding and

      review its decision only for abuse of discretion.” Fry v. State, 939 N.E.2d 687,

      689 (Ind. Ct. App. 2010) (quotations omitted) (citations omitted). Our supreme

      court has “repeatedly cautioned” that a motion to correct erroneous sentence is

      “only appropriate when the sentence is erroneous on its face.” Robinson v. State,

      805 N.E.2d 783, 786 (Ind. 2004) (quotation omitted) (citation omitted).


[5]   Hickingbottom does not contend the sentencing statement contains a facial

      error. Instead, he raises substantive issues, including a constitutional

      sentencing argument, allegations of fundamental error, and a claim of

      ineffective assistance of counsel. These are not the sort of issues the motion to

      correct erroneous sentence and a trial court’s ruling thereon are permitted to

      address. “[T]he statutory motion to correct sentence should [] be narrowly

      confined to claims apparent from the face of the sentencing judgment.” Id. at

      Court of Appeals of Indiana | Memorandum Decision 45A05-1606-CR-1362 | December 19, 2016   Page 3 of 4
      787. Because Hickingbottom raises issues beyond the confines of that which a

      trial court may consider, the trial court did not abuse its discretion by denying

      Hickingbottom’s motion.


                                                Conclusion
[6]   The trial court did not abuse its discretion when it denied Hickingbottom’s

      motion to correct erroneous sentence. We affirm.


[7]   Affirmed.


      Kirsch, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 45A05-1606-CR-1362 | December 19, 2016   Page 4 of 4